PER CURIAM.
We hold that the State proved by a preponderance of the evidence that appellant substantially, willfully violated Condition (5) of his probation orders by failing to live and remain at liberty without violating any law by committing the offense of burglary. Appellant concedes the evidence supported a finding that he violated Special Condition (16) by failing to perform the required public service hours.
The state concedes the trial judge erred in finding appellant violated condition (1), failing to report to the probation officer. Further, the trial judge did not make an oral pronouncement as to the remaining violations set forth in the order revoking probation.
In light of appellant’s substantial violation of the orders of probation by committing the new offense, together with the appellant’s violation in failing to perform the required public service hours, we find it unnecessary to remand for reconsideration of the issue of revocation. We remand, however, with directions for the trial court to amend the written revocation order by striking the remaining conditions. Vanstraten v. State, 901 So.2d 391 (Fla. 1st DCA 2005); Taylor v. State, 840 So.2d 371 (Fla. 1st DCA 2003).
BARFIELD, BENTON, and POLSTON, JJ., concur.